Citation Nr: 0632608	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  03-09 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for left medial 
meniscectomy with post-traumatic arthritis status post total 
knee replacement, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased rating for right (major) 
wrist fracture, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran had active military service from September 1973 
to September 1977.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from June 2001 and November 2002 rating 
decisions of the Pittsburgh, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office (RO).

In the June 2001 rating decision, the RO, in part, increased 
the veteran's disability rating to 30 percent for left medial 
meniscectomy with post-traumatic arthritis status post total 
knee replacement (left knee disability), effective October 
31, 2000.  In doing so, the RO also awarded a temporary total 
evaluation under 38 C.F.R. § 4.30, effective January 1, 2001, 
following which a 100 percent disability rating was assigned 
per 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2006), effective 
March 1, 2001.  Thereafter, the RO continued the 30 percent 
evaluation effective March 1, 2002 for the left knee.  The RO 
also denied a rating higher than 10 percent for the veteran's 
service-connected right wrist disability.  

The veteran testified at a hearing before RO personnel in 
April 2003; a transcript of that hearing is associated with 
the claims file.  

This case was previously before the Board and was remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C. in June 2005.  

The Board notes that the veteran's appeal originally included 
the issues of entitlement to service connection for right ear 
hearing loss, tinnitus, and a right shoulder disability.  
During the pendency of the appeal, the RO, in a March 2006 
rating decision granted service connection for: right ear 
hearing loss, evaluated as noncompensably (i.e., 0 percent) 
disabling; tinnitus, evaluated as 10 percent disabling; and 
limitation of motion of the right shoulder with degenerative 
changes, evaluated as 30 percent disabling.  The veteran was 
notified of this decision and has yet to file a notice of 
disagreement.  Therefore, the issues of any higher 
evaluations for these disabilities are not presently in 
appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997)(where an appealed claim for service connection is 
granted during the pendency of the appeal, a second notice of 
disagreement must thereafter be timely filed to initiate 
appellate review of the claim concerning the compensation 
level assigned for the disability).

The record reflects that a supplemental statement of the case 
(SSOC) was issued as to this appeal in March 2006.  In June 
2006, the veteran submitted a private medical record showing 
that he was treated in April 2006 for left-sided jaw pain 
after slipping into his backhoe.  The Board notes that 
although the document reflects no findings regarding either 
of the disabilities currently on appeal it does contain the 
veteran's assertion that his slip was caused by weakness in 
his left knee.  As such, it is arguably pertinent to the 
current appeal for a higher rating for the left knee 
disability.  Since the veteran did not provide a waiver of 
initial RO consideration of this evidence, a remand would 
normally be required.  See 38 C.F.R. § 20.1304 (2006).  
However, in light of the Board's favorable decision contained 
herein regarding this issue, the Board finds that the veteran 
is not prejudiced by its initial consideration of the 
evidence.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 


FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by 
complaints of and objective findings of chronic pain, 
limitation of motion due to pain, swelling, and weakness.  
Additionally, the veteran uses both a knee brace and a cane 
to ambulate.

2.  The veteran is in receipt of the maximum schedular rating 
assignable for the right wrist fracture; ankylosis of the 
right wrist is not shown.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent disability rating for the 
service-connected left knee disability have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5055 (2006).

2.  The criteria for a rating in excess of 10 percent for 
right (major) wrist fracture have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 
5214, 5215 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the veteran was provided VCAA notice in June 
2005, after the initial adjudication of his claims in the 
June 2001 and November 2002 rating decisions at issue.  But 
in Pelegrini II, the Court clarified that in these type 
situations, where the veteran did not receive VCAA notice 
until after the initial adjudication of his claims, VA does 
not have to vitiate the initial decision and start the whole 
adjudicatory process anew, as if that initial decision was 
not made.  Rather, VA need only ensure the veteran receives 
or since has received VA content-complying notice such that 
he is not prejudiced.  The Court more recently addressed what 
must occur when there are these type timing errors in 
provision of the VCAA notice, to avoid unduly prejudicing the 
veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Here, the RO readjudicated the claims and sent him a SSOC in 
March 2006, following the VCAA notice compliance action.  He 
was provided every opportunity to submit evidence and 
argument in support of his claims, and to respond to the 
notice.  His representative submitted written argument on his 
behalf in August 2006.  Therefore, there is no prejudice to 
the veteran because his claims were readjudicated by the RO 
after appropriate VCAA notice was provided.

The VCAA letter summarized the evidence needed to 
substantiate the claim[s] and VA's duty to assist.  It also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letter clearly satisfied the first three "elements" of the 
notice requirement.  In addition, the June 2005 letter 
stated:  "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  (Emphasis in 
original).  This satisfies the fourth "element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in April 
2006, including as it relates to the downstream disability 
rating and effective date elements of his claims.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes VA and private medical 
records and reports of VA examinations.  The veteran has not 
indicated he has any further evidence to submit to VA, or 
which VA needs to obtain.  There is no indication there 
exists any additional evidence that has a bearing on this 
case that has not been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2006).

Pertinent Law and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  Specific diagnostic codes will be 
discussed where appropriate below.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2006).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45 (2006).  See, too, § 4.59.

Entitlement to an increased rating for left medial 
meniscectomy with post-traumatic arthritis status post total 
knee replacement, currently evaluated as 30 percent disabling

The veteran's left knee disability is evaluated under DC 
5010-5055.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the specific basis for 
the evaluation assigned.  The additional code is shown after 
a hyphen.  38 C.F.R. § 4.27 (2006).  The hyphenated 
diagnostic code in this case indicates that traumatic 
arthritis under DC 5010 is the service-connected disorder, 
and prosthetic replacement of the knee joint under DC 5055 is 
a residual condition.

Under DC 5055, following the prosthetic replacement of a knee 
joint, a 100 percent rating will be assigned for one year.  
Thereafter, a 60 percent rating is warranted if there are 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  38 C.F.R. § 4.71a, DC 
5055.  With intermediate degrees of residual weakness, pain 
or limitation of motion, the disability is to be rated by 
analogy to DCs 5256 (ankylosis of the knee), 5261 (limitation 
of extension) or 5262 (impairment of the tibia and fibula).  
DC 5055 provides that the minimum rating for a knee 
replacement is 30 percent.  Id.

The criteria of DC 5256 are as follows: 30 percent for 
favorable angle in full extension, or slight flexion between 
0 degrees and 10 degrees; 40 percent for ankylosis in flexion 
between 10 degrees and 20 degrees; 50 percent for ankylosis 
in flexion between 20 degrees and 45 degrees, and 60 percent 
for extremely unfavorable ankylosis, or ankylosis in flexion 
at an angle of 45 degrees or more.  38 C.F.R. § 4.71a, DC 
5256 (2006).  Ankylosis is the immobility and consolidation 
of a joint due to disease, injury or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].

Under DC 5261, limitation of extension of the leg provides a 
0 percent rating if extension is limited to 5 degrees, a 10 
percent rating if limited to 10 degrees, a 20 percent rating 
if limited to 15 degrees, a 30 percent rating if limited to 
20 degrees, a 40 percent rating if limited to 30 degrees, and 
a 50 percent rating if limited to 45 degrees.  38 C.F.R. 
§ 4.71a, DC 5261 (2006).  

Normal range of motion of the knee is 0 degrees of extension 
and 140 degrees of flexion.  38 C.F.R. § 4.71a, Plate II.  
See 38 C.F.R. § 4.71, Plate II (2006).

DC 5262 provides that a 40 percent rating for nonunion of the 
tibia and fibula, with loose motion requiring a brace.  38 
C.F.R. § 4.71a, DC 5262 (2006).

The medical evidence in this case shows that the veteran has 
had chronic painful limitation of motion of the left knee, 
chronic left knee pain and left knee swelling.  The November 
2002 VA examination indicated that the result from the left 
total knee arthroplasty had been less than optimal leaving 
the veteran with some disability.  He had been able to work, 
but his ability to work was limited by his left knee pain.  
During the October 2005 VA examination, the veteran reported 
that the left knee pain flared up on prolonged standing and 
walking for more than 30 minutes especially going down or up 
stairs.  The flare ups occurred 2-3 times a month and lasted 
30-40 minutes.  He reported that during flare ups the knee 
pain went from 8/10 to 10/10.  It was noted that the veteran 
used a cane and a knee brace to ambulate.  The veteran stated 
that he had to take 2-3 days off work each month because of 
his left knee condition.  Objectively, the left knee was 
swollen compared to the right.  There was also tenderness on 
the medial side of the knee, but no meniscal or ligamentous 
instability.  The veteran had half of the normal left knee 
flexion with objective evidence of pain on motion.  The 
diagnosis was painful left total knee arthroplasty.  An April 
2006 private medical record shows that the veteran injured 
his jaw when he slipped into his backhoe because of left knee 
weakness.  

Given the above, the Board finds that the medical evidence 
does not preponderate against the claim, and at a minimum, is 
in a state of relative equipoise, such that a 60 percent 
rating for left total knee replacement residuals is warranted 
under DC 5055.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 
3.102, 4.3, 4.7, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  That is, the medical evidence may reasonably be 
interpreted as showing chronic left knee disability 
consisting of severe painful motion or weakness of the 
affected extremity, as required for a 60 percent rating.  
Applying the benefit-of-the-doubt rule, 38 U.S.C.A. § 
5107(b), the Board finds that the veteran's left knee 
disability is manifested by impairment equivalent to severe 
painful motion or weakness in the affected extremity, and 
such supports an increased rating to 60 percent for his 
service-connected left knee disability. 

The Board has also considered whether any other applicable 
diagnostic codes would afford the veteran a rating in excess 
of 60 percent, but finds that there are no such codes for 
rating knee disability that assign such a rating.  In 
addition, the Board notes that the documented range of motion 
findings do not warrant the assignment of separate ratings 
for limitation of flexion and extension of the knee, because 
doing so would not avail the veteran of a combined rating in 
excess of 60 percent.  38 C.F.R. § 4.25; VAOPGCPREC 9-04.

Entitlement to an increased rating for a right wrist 
disability, currently evaluated as 10 percent disabling

Under DC 5215, limitation of motion of the wrist with palmar 
flexion limited in line with forearm of the major or minor 
hand, or dorsiflexion less than 15 degrees of the major or 
minor hand warrants a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, DC 5215 (2006).

Normal range of motion of the wrist is 80 degrees of flexion, 
70 degrees of extension, 20 degrees of radial deviation, and 
45 degrees of ulnar deviation.  38 C.F.R. § 4.71, Plate I 
(2006).  

Another potential evaluation criteria available is DC 5214, 
ankylosis of the wrist.  Under that diagnostic code, a 30 
percent disability evaluation is warranted when there is 
favorable ankylosis in 20 to 30 degrees dorsiflexion in the 
major wrist.  A 40 percent disability evaluation is 
contemplated for ankylosis of the major wrist in any other 
position, except favorable.  38 C.F.R. § 4.71a, DC 5214 
(2006).  

A review of the medical findings reveals subjective 
complaints of pain, along with limitation of motion of the 
right wrist.  The October 2005 VA examination showed that 
active range of motion of the wrist was extension to 45 
degrees, flexion to 50 degrees, ulnar radiation to 15 
degrees, and radial deviation to 20 degrees.  The veteran is 
currently in receipt of the maximum evaluation available for 
right wrist disability pursuant to DC 5215, limitation of 
motion of a wrist.  While ankylosis of a wrist may be 
considered pursuant to DC 5214, there is absolutely no 
medical evidence of ankylosis of the veteran's wrist.  As the 
October 2005 VA shows that the veteran is able to move his 
right wrist joint, by definition, it is not immobile.  
Therefore, ankylosis is not shown.

Where a musculoskeletal disability is currently evaluated at 
the highest schedular evaluation available based upon 
limitation of motion, a DeLuca analysis is foreclosed.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997).  Thus, since the 
veteran already has the maximum possible rating under DC 
5215, DeLuca considerations are inapplicable.

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim.  
An increased evaluation for right wrist fracture is not 
warranted.

Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2006) have been 
considered whether or not they were raised by the appellant 
as required by the decision reached in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
considered whether extra-schedular evaluations pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (2006) are 
warranted.  In the instant case, however, there has been no 
showing that each of the service-connected disabilities cause 
marked interference with employment (i.e., beyond that 
contemplated in the currently assigned evaluation) or the 
need for frequent periods of hospitalization, or has 
otherwise rendered impracticable the application of the 
regular schedular standards.  In essence, the evidence does 
not show that there is an exceptional or unusual disability 
picture in this case, which renders impracticable the 
application of the regular schedular standards.


With respect to the disabilities at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
facts as applied to the criteria do not reveal the severity 
required for the assignment of higher ratings on a schedular 
basis.  Referral of this case for consideration of extra- 
schedular evaluations is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An evaluation of 60 percent for left medial meniscectomy with 
post-traumatic arthritis status post total knee replacement 
is granted, subject to the applicable laws and regulations 
concerning the payment of monetary benefits.  

An increased rating for right wrist fracture is denied.  


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


